Citation Nr: 0700196	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  01-09 454	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
bilateral pes planus.  

2.  Entitlement to a rating higher than 10 percent for 
allergic rhinitis.





ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from October 1978 to 
October 1981 and from February 1983 to February 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2000 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO granted service connection 
for allergic rhinitis, claimed as a sinus condition and 
headaches; as well as pes planus.  Noncompensable evaluations 
were assigned, effective March 1, 2000.  The veteran appealed 
for higher initial ratings.  

Subsequently, the RO issued a decision in February 2002, 
granting a 10 percent evaluation for bilateral pes planus, 
effective retroactive to March 1, 2000.  The foot disorder 
was reclassified as bilateral pes planus, including 
osteoarthritic changes of the metatarsophalangeal (MP) and 
interphalangeal (IP) joints of both first toes, previously 
shown as pes planus.  As well, the RO granted a 10 percent 
evaluation for allergic rhinitis, also effective retroactive 
to March 1, 2000.  

In his substantive appeal, the claimant requested a hearing 
at the RO before a traveling Veterans Law Judge (VLJ).  The 
claimant was informed by letter that the hearing was 
scheduled for August 26, 2003, but failed to report for the 
scheduled hearing.  He did not request a postponement and has 
provided no explanation for his failure to attend the 
hearing.  Accordingly, the claimant's request for a hearing 
is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) 
(2006). 


FINDINGS OF FACT

1.  Since March 1, 2000, bilateral pes planus has not been 
productive of more than  moderate impairment.  

4.  Since March 1, 2000, allergic rhinitis has not been 
productive of nasal polyps.

CONCLUSIONS OF LAW

1.  A rating higher than 10 percent for bilateral pes planus 
since March 1, 2000, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

2.  A rating higher than 10 percent for allergic rhinitis 
since March 1, 2000, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6514, 6522 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in April 2004, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denial of these claims as to higher ratings 
was in October 2000, the claimant was thereafter provided 
examinations and the claims were readjudicated after 
appropriate notice was furnished the claimant.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the claimant, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for bilateral pes planus 
and allergic rhinitis, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Bilateral acquired flatfoot is rated as follows:

*	Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:  50 
percent.
*	Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities:  30 percent.
*	Moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation 
and use of the feet:  10 percent.
*	Mild; symptoms relieved by built-up shoe or arch support:  
0 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Allergic or vasomotor rhinitis warrants a 30 percent rating 
where there are polyps.  A 10 percent rating is warranted 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Sinusitis is rated according to a general rating formula.  A 
50 percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A 30 percent rating is warranted where there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent rating is 
warranted where there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
noncompensable rating is warranted where sinusitis is 
detected by x-ray only.  

Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  

Analysis

Bilateral Pes Planus

There were complaints of bilateral foot pain during service.  
Service medical records indicate a diagnosis of bilateral pes 
planus.  The veteran was given arch supports.

A VA examination was performed in January 2001.  The veteran 
indicated that he wore orthotics.  He reported having 
intermittent ankle pain, but denied weakness, stiffness, 
swelling, heat, redness or lack of endurance involving the 
feet.  Clinical inspection disclosed good passive range of 
motion of the feet and no joint pain on motion.  There were 
no functional limitations and no disturbance of gait.  No 
callus disease or skin or vascular changes were observed.  

X-rays showed minimal osteoarthritic changes of the MP joint 
and IP joint of both first toes.  Small retrocalcaneal spurs 
were seen.  Also noted were pencil-tip deformities of the 
distal phalanges of the fourth and fifth toes.  Changes seen 
on x-ray were described as a minor abnormality.  

VA outpatient clinical records primarily reflect treatment 
for disabilities that are not the subjects of this appeal.  A 
podiatry consultation in August 2003 reflects that the 
veteran was seen for complaints of flat feet.  He used to 
wear orthotics but had not used them for the last 4 years.  
He wanted another pair of orthotics.  It was reported that he 
had "severe flat feet, with pronation and ankles just about 
touch the ground."

On VA examination for disability evaluation purposes in March 
2005 the veteran reported burning pain in his arch after 
standing as little as ten minutes.  He indicated that he was 
able to walk, but related that he was unable to run or do 
sports that required running, due to foot pain.  Clinical 
inspection of the feet revealed abduction of the arch and 
mid-foot, with the heels somewhat in valgus, of each foot.  
No foot pain was elicited.  The diagnosis was bilateral pes 
planus, causing a mild degree of functional impairment.  

The veteran's bilateral pes planus is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  The medical evidence reflects 
the veteran has no more than moderate impairment from flat 
feet.  Specifically, on the January 2001 VA examination, 
there were no objectively demonstrated callosities.  Gait was 
undisturbed and, significantly, there were no demonstrated 
functional limitations.  As well, there were only minimal 
arthritic changes shown by x-ray, and physical examination 
demonstrated no joint pain with motion.  

On VA examination in March 2005 there were again objective 
findings of no more than moderate pes planus.  In this 
regard, the feet were only somewhat abducted.  The feet were 
not painful to objective demonstration.  Significantly, the 
examiner described pes planus as producing only mild 
functional impairment.  Severe manifestations of pes planus 
were not then identified.  Hence, criteria for assignment of 
a rating higher than 10 percent for bilateral pes planus are 
not meet.  While the veteran's pes planus was characterized 
as severe when he was seen in August 2003, findings to 
support a 30 percent rating were not reported.  There was no 
indication at the time of this outpatient visit of 
characteristic calluses, or foot pain accentuated by use and 
manipulation, or swelling on use.  Likewise, no such 
manifestations were found on VA examinations in January 2001 
or March 2005. 

Thus, the Board finds that the criteria for a rating in 
excess of 10 percent for bilateral pes planus have not been 
met.  The Board has considered whether a "staged" rating is 
appropriate for the veteran's allergic rhinitis.  The record, 
however, does not support assigning a different percentage 
disability rating during the period in question than did the 
RO.  Fenderson, supra.  In reaching this decision, the Board 
has been mindful of the doctrine of the benefit of the doubt 
but finds that the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

Allergic Rhinitis

The veteran was treated on various occasions during service 
for a sinus condition with associated headaches.  Service 
medical records indicate a diagnosis of seasonal 
rhinosinusitis.  An October 1996 report of a sinus x-ray 
series showed minimal evidence of sinusitis involving the 
maxillary sinuses.  

VA outpatient clinical records primarily reflect treatment 
for disabilities that are not the subjects of this appeal.  
Additionally, when the veteran presented at a VA clinic in 
May 2000, physical examination revealed mild tenderness about 
the maxillary sinus.  The assessment was allergic rhinitis.  

A VA examination was performed in January 2001.  The veteran 
gave a history of allergic rhinitis and reported that he had 
headaches.  He denied interference with his breathing through 
the nose and indicated that he did not have purulent 
discharge.  Clinical inspection revealed no abnormal findings 
with respect to the nose or sinuses.  

When the veteran was seen at a VA clinic in July 2003, he 
related that he experienced chronic sinus problems and 
headaches, with associated "light headedness."  At a VA 
clinic visit in October 2004, he denied stuffy nose or 
sneezing and added that he had not been bothered by these 
symptoms lately.  Clinical notes include the diagnoses of 
allergic rhinitis and history of chronic sinusitis.  

On VA examination in March 2005, the veteran related typical 
seasonal symptoms of nasal drainage, headaches and eye 
itching.  Reportedly, when he treated his sinus condition, 
his headaches improved.  He indicated that these headaches 
typically lasted 3 to 4 days and waxed and waned in severity.  
He remarked that he treated the headaches with over-the-
counter medications.  Clinical inspection revealed that nasal 
turbinates on the left were slightly enlarged.  No polyps 
were detected.  There was no obstruction.  The diagnosis was 
allergic rhinitis with associated headaches and mild 
intermittent functional impairment.

The medical evidence demonstrates that the veteran has an 
upper respiratory disorder, with a component involving the 
sinuses, manifested as sinusitis and a component involving 
the nasal passages, manifested as allergic rhinitis.  The 
sinus component is rated on the basis of sinusitis under 
Diagnostic Code 6514, while allergic component is rated as 
allergic rhinitis under Diagnostic Code 6522.

Although some sinus tenderness was shown on one examination 
during the appeal period and the veteran mentions a history 
of sinus problems, the record is silent for references to any 
incapacitating episodes of sinusitis.  Rather, the record 
suggests a pattern of seasonal upper respiratory symptoms 
primarily involving nasal stuffiness, itching of the eyes and 
headaches.  VA examiners have attributed this symptom 
combination to allergic rhinitis.  In all, the medical 
evidence indicates the veteran's allergic rhinitis has been 
the predominant component of his upper respiratory disorder.  
At no time during the appeal period have there been clinical 
findings that allergic rhinitis has resulted in nasal polyps. 
Hence, criteria for a rating higher than 10 percent for the 
veteran's upper respiratory disorder on the basis of allergic 
rhinitis, under Diagnostic Code 6522, on the basis have not 
been satisfied.  

As well, at no time during the appeal period have there been 
clinical findings of three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Hence, criteria for assignment of even the current 10 percent 
evaluation for the veteran's upper respiratory disorder on 
the basis of sinusitis, under Diagnostic Code 6514, have not 
been satisfied.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's allergic rhinitis.  The record, 
however, does not support assigning a different percentage 
disability rating during the period in question than did the 
RO.  Fenderson, supra.  

In determining that a rating higher than 10 percent for 
allergic rhinitis is not warranted, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A rating higher than 10 percent for pes planus from March 1, 
2000, is denied.  

A rating higher than 10 percent for allergic rhinitis since 
March 1, 2000, is denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


